         Case 6:17-cr-00013-BMM Document 76 Filed 07/29/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 UNITED STATES OF AMERICA,                      Case No. CR 17-13-H-BMM

                 Plaintiff,

 vs.                                           ORDER FOR TEMPORARY
                                                     RELEASE
 BRIAN RUSSELL BLACKWELL,

                Defendant.

        Upon Defendant Blackwell’s Second Motion for Temporary Release, the

Government having no objections, and good cause appearing;

        IT IS HEREBY ORDERED that Defendant, Brian Russell Blackwell, be

temporarily released from the Cascade County Regional Detention Facility on

Monday, August 2, 2021, at 12:00 p.m., to attend a scheduled follow-up doctor

appointment with Dr. Justin Perry at St. Peter’s Clinic in Helena.

        IT IS FURTHER ORDERED that Defendant Blackwell shall return to the

Cascade County Regional Detention Facility no later than 7:00 p.m. on August 2,

2021.

        DATED this 29thday of July, 2021.


                                ________________________________________
                                JOHN T. JOHNSTON
                                UNITED STATES MAGISTRATE JUDGE

                                         1
